Title: To Benjamin Franklin from David Salisbury Franks, 20 December 1781
From: Franks, David Salisbury
To: Franklin, Benjamin


Dear Sir
Brest 20th. Decr. 1781
Since I wrote you last I have recd. the inclosed Letter from Mr. Jay, by which you will see that he thinks I had best return to Spain, & embark from that Country for America; after you have read his Letter, I should be obliged to your Excellency for your orders or opinion on the Subject.
I am persuaded he has something of Consequence more to send to Congress & wishes for a confidential Person to entrust it to— unpleasant as the season is, if I can be any means be of Service to my Country by returning to Spain, I shall undertake the Journey with great alacrity—
I have waited with no small anxiety for an Answer to my last Letter to your Excellency & shall by next Saturday or Sunday sett out for L’orient as I cannot with decency stay here any longer, unless in that time I receive your orders so to do—
I do not see any prospect of soon sailing from hence, and Mr. Hector (in my opinion) is so little inclin’d to serve any American, that he would rather create new trouble to me than give me any hopes of remaining quiet here—indeed I have every Reason to expect it, unless he hears from his Minister in a very short time concerning me.
I again most earnestly intreat your Excellency to answer me fully on these Points & am with the highest Respect and Gratitude Dear Sir, Your obedt. humble Servt
Davd. S. Franks

I have found that Mr. & Madame Dericks have been the Cause of the Commandants bihavior to me they are both gone to Paris & are of an infamous Character; I know them well & avoided them on my arrival here, the Lady has shot her man & by some means has endeavord with sucess to impose on Mr. Handkock at Boston & consequently on several very respectable People here, I thought it my duty to inform your Excellency of this Matter, least they should impose on you also—

 
Notation: Franks. 20. Dec. 1781.
